Case PENS pocument s [SRE BFL ey [cr Kk)

us OR
AT
RF / l & OF yy

ré 10h

w ‘ ,

  
 
 

 
  

UNITED STATES DISTRICT CO
for the
' NORTHERN DISTRICT OF NE

 
  

     
  

Notice

the assistance of an attorney. Although the Court Clerk’s Office is here to assist you with your

filings, itis important to note that, by statute, Clerk’s Office personnel are prohibited from giving

legal advice!

Clerk’s Office Personnel are not allowed to:

. Discuss the merits of your case or any specific claim or defense;
. _ Discuss the application of statutes, rules or case law to individual claims or defenses;
. Express an opinion on the validity of a claim or defense or the proper forum or

Jurisdiction in which you should bring your claims;

. Discuss the “best” Procedure to accomplish a particular objective;

*

Transmit any information to a Judicial Officer except as provided in the applicable
statutes and local rules;

* Interpret the meaning or effect of any order, judgment or rules of the Court,
Clerk’s Office personnel are allowed to:

* Give you basic case information contained within the public case file (for example,
public documents filed and the dates they were filed, public scheduling notices, etc.);

Show you the various Local Rules, General Orders or other publicly available
Statements of Court operations without giving you an interpretation of their meaning
or effect;

. Provide you with Court-approved forms and guidance materials (for example, Pro Se
Manual, Local Rules, General Orders, etc.}. Court personne! can also provide
guidance in filling out the form but cannot tel] you what information you should
provide on the form;

Provide you with information regarding general deadlines and due dates without
specific reference to your case. You are responsible for deadlines and due dates
applicable to your case,

 

‘ Section 955 of Title 28 of the United States Code specifically precludes the Clerk and
his deputies from practicing law in any Court of the United States,

a
Case 1:19-cv-01072-TJM-CFH Document 3 Filed 08/29/19 Page 2 of 2

IMPORTANT REMINDERS

. When you submit papers to the Court, you must also serve a copy om every party in

the action. Local Rule ("L.R.") 5.1(a).

. You must immediately notify the Court of any change of address. L.R. 10.1(b)(2).
Your failure to notify the Court of a change of address may result in the involuntary
_ dismissal of your case for failure to prosecute. Fed. R. Civ. P. 41(b); LR. 41.2(b).

. Unless the Court specifically directs otherwise, you should not file discovery
materials (for example, interrogatories and document requests) with the Court except

‘as necessary to support a motion. L.R. 26.2,

‘ If your opponent files a motion and you fail to oppose it, and the moving party has
met its burden, the Court may consider your failure to oppose the motion as your

"consent to the relief requested in that motion. L.R. 7.1(6)(3).

. If your opponent files a motion for summary judgment, it shall contain a Statement
of Material Facts. Among other things, you must respond to this Statement of
Material Facts by admitting and/or denying each fact asserted therein supported with
a record citation. If you do not so respond, the Court will deem that you have
admitted your opponent’s Statement of Material Facts, which could result in the

Court viewing the facts very favorably to the opposing party. L.R. 7.1(a)(3).

. Personal Privacy Protection: It is the obligation of parties to redact, or file under
seal, documents which include social security numbers, names of minor children,
dates of birth, financial account numbers, home addresses, drivers license numbers,
medical records, employment history, and individual financial information. L.R. 8.1

ENCLOSURES

. Copy of the Local Rules of Practice for the Northern District of New York

. Copy of the Pro Se Handbook for the Northern District of New York
. Copy of the County Lawyer Referral Guide _

. Forms are available on our website - www. nynd.uscourts.gov-

Be oe Rieke bok ak ok kk ok ko ok ee kay

 
 
   

EDEL LES Lett toe ST ee

 

 

Acknowledgment of Receipt: -
Party Signature

__ Aug 39 2018 MN, [pu

Date Deputy Clerk V

FEO SUSIE AICO IGE IO oa ERAGE GEE a eno RO REO OEE

If not handed out at Public Counter - Date this Notice was Mailed

  

 
